DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment of 10/30/2019 and Amendment of 6/3/2021
The present office action is made in response to the Pre-amendment of 10/30/19 and the amendment of 6/3/2021. 
It is noted that in the Pre-amendment, applicant has added a new set of claims, i.e., claims 12-13, into the application. There is not any claim being amended or canceled from the application. As newly-added, the pending claims are claims 1-13 which claims are subjected to a restriction requirement which was mailed to applicant on 4/19/2021.
In response to the restriction requirement, applicant has submitted an election and an amendment on 6/3/2021 in which applicant has made an election of Invention I with traverse and amended claims 1-3 and 5 and canceled claims 4, 9-11 and 13. There is not any claim being added into the application. As amended, the pending claims are claims 1-3, 5-8 and 12.
Election/Restrictions
5.	Applicant's election with traverse of Invention I in the reply filed on 6/3/2021 is acknowledged.  The traversal is on the ground(s) that there is not any serious burden on the examiner to search and examination of all pending claims as amended in the amendment of 6/3/2021. See Election in page 5 and amendment of 6/3/2021.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
7.	The drawings contain ten sheets of figures 1-10 were received on 4/15/2019.  These drawings are approved by the examiner.
Specification
8.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

b) an attachment and detachment mechanism as recited in claim 3;
c) a drive source as recited in each of claims 1 and 3; 
d) an optical unit as recited in present claim 8; and
e) a first illumination optical system and a second illumination optical system as recited in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement because the disclosure does not provide support for the feature that both the first and second illumination optical systems are disposed between the objective lens unit and the base as recited in the feature thereof “a first illumination optical system … the base” (claim 12, lines 2-3).
Applicant is respectfully invited to review the specification, in particular, pages 9-11, and figures 1-2 in which the microscope comprises a base (10), an objective lens unit (200), a first illumination optical system (60) and a second illumination optical system (70). While the second illumination optical system (70) is disposed between the objective lens unit (200) and the base (10); however, the first illumination system (60) which is attached to the top of the pillar (20) is not disposed between the objective lens unit (200) and the base (10).
14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



15.	Claims 1-3, 5-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the base and the objective lens unit are separable” (line 12). What does applicant mean by the mentioned feature?
For the purpose of examination, the mentioned feature is understood as the base and the objective lens unit are removed from each other.
b) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it is unclear about the structure of the objective lens unit as recited in the claim. 
The claim recites an optical lens unit comprises a base, an attachment and detachment mechanism that is attachable to and detachable from the base, an objective lens holder, a driver source, and a driver, see the claim on lines 1-7, and then the claim recites that the objective lens unit is mounted to a support disposed upright on the base, see the claim on lines 8-9. As a result, what is/are the structural relationship(s) between the attachment and detachment mechanism that is attachable to and detachable from the base and the objective lens unit with respect to the base?
c) Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it is unclear about the structure of the microscope 
For the purpose of examination, the microscope apparatus is understood as the one has a spacer disposed between the base and the objective lens unit.
d) Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
d1) the claim is rejected for the similar reason as set forth in element b) above.
In particular, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it is unclear about the structure of the microscope apparatus as recited in the claim by the features thereof “the microscope apparatus … therebetween” (lines 1-3). In other words, it is unclear whether the microscope apparatus has an optical unit or not based on the use of the term of “optionally” in the claim, see the claim on line 2.
For the purpose of examination, the microscope apparatus is understood as the one has an optical unit disposed between the base and the objective lens unit.
d2) the feature “the spacer” (line 3) lacks a proper antecedent basis. Applicant should note that claim 5, not claim 1, recites a spacer.
e) Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it is unclear about the structural relationship among the 
Applicant is respectfully invited to review the disclosure in which it discloses a microscope apparatus (100) having a first illumination optical system (60) and a second illumination optical system (70). As a result, what is “an illumination apparatus” does applicant imply here? Does applicant intend to recites that the illumination apparatus comprises a first illumination optical system and a second illumination optical system?
f) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18.	Claims 1-3, 5, 8 and 12, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al (US Patent No. 6,160,662).

a) a base (10); 
b) a support unit (60) disposed upright on the base (10); and
c) a stage unit (20) disposed upright on the support (60) wherein the stage unit comprises a stage (21) supports a specimen, and an objective lens unit having a nosepiece/holder (71) supporting movable objective lenses (70).
Regarding to present claim 5, the support (60) in the inverted microscope provided by Uchida et al is a member that supports an illumination pillar wherein the support (60) acts as a spacer between the stage unit (20) and the base (10). 
Regarding to the objective lens unit, the objective lens unit comprises an up-and-down device (80) for moving the nosepiece/holder (71) up and down with respect to the stage wherein the up-and-down handle (81) acts as a drive source and the up-and-down device as understood comprises a guide for guiding the nosepiece/holder along the support (60) (Note: the claim 3 recites a guide for guiding the movement of the objective lens unit along the support; however, there is not any specific mechanical feature/limitation being claimed. The movement of the nosepiece/holder (71) via an operation of the handle (81) is understood as a movement along the device (80) and thus the support (60) which supports the stage unit (20)).
Regarding to the feature of so-called “the base and the objective lens unit are separable” as recited in present claim 1, it is noted that the stage unit (20) supported the objective lens unit (70, 71, 80, 81) is able to remove from the support (60) and thus from the base (10) via the screws (72). It is noted that the stage unit (20) supported the objective lens 
Regarding to the feature related to an attachment/detachment mechanism as recited in present claim 3, such feature is read from the support (60) as disclosed in the inverted microscope provided by Uchida et al.
Regarding to the feature related to an optical unit as recited in present claim 8, the inverted microscope provided by Uchida et al comprises an optical unit (63-66) disposed inside the support (60) acting as a spacer wherein the optical unit is disposed between the objective lens unit (70, 71, 80, 81) and the base (10).
Regarding to the illumination feature as recited in present claim 12, the inverted microscope provided by Uchida et al comprises a first illumination system (30-36) and a second illumination system (60) wherein the second illumination system (60) is disposed between the objective lens unit (70, 71, 80, 81) and the base (10). The first illumination is disposed on the top of the column (30) as the first illumination optical system disclosed in the present specification at page 9 and shown in present figures 1-2.
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20.	The US Publication No. 2013/0286474 and US Patent No. 4,756,611 each is cited as of interest in that each discloses a mechanism for moving a nosepiece in an inverted microscope.

21.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872